Citation Nr: 1109213	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for stomach conditions.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability rating in excess of 20 percent for butterfly hemivertebra T6 with dorsal kyphosis.


REPRESENTATION

Appellant represented by:	Charles McCorvey, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which found that no new and material evidence had been presented to reopen a claim for entitlement to service connection for stomach conditions, denied service connection for headaches, erectile dysfunction, and PTSD, and increased the Veteran's disability rating for butterfly hemivertebra T6 with dorsal kyphosis to 20 percent.  As this rating does not represent the highest possible benefit, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that the case must be returned to the RO in order to ensure due process.  The record reflects that the Veteran was represented by the Alabama Department of Veterans Affairs, but that he has recently retained a new representative.  He was scheduled for a videoconference hearing before a Veterans Law Judge in October 2010; however, his new representative, a private attorney, requested that the Veteran's hearing be postponed to provide him with an opportunity to review the Veteran's claims file.  Indeed, a copy of the Veteran's claims file was provided to the Veteran in January 2011 and to his new representative in March 2011.  The Veteran submitted a November 2010 statement which indicated that he wanted a videoconference hearing held at the RO.  Such a hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and schedule him for a videoconference hearing before a Veterans Law Judge.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

